Citation Nr: 1412370	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to special monthly pension or compensation based on the need for aid and attendance, or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served in the Philippine Scouts from July 1946 to February 1949.  The Veteran died in April 2007.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Manila, the Republic of the Philippines.

In May 2013, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

With regard to the appellant's application to reopen her previously denied claim, the Board notes that despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  For the reasons explained below, the Board has found that new and material evidence was received, and the claim has been reopened.

The issue of whether there was clear and unmistakable error (CUE) in the August 2010 rating decision that denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death, and entitlement to special monthly pension or compensation based on the need for aid and attendance or by reason of being housebound, has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007, and the appellant is his widow.

2.  An April 2009 RO decision denied the appellant's claim for service connection for the cause of the Veteran's death; the appellant did not appeal or submit new and material evidence within one year.

3.  Evidence received since the April 2009 RO decision is not cumulative or redundant of evidence already of record at the time of the last final denial, and does raise a reasonable possibility of substantiating the claim.

4.  The Veteran's death certificate reflects that the immediate causes of death were cardiopulmonary arrest and acute renal failure on top of chronic renal insufficiency secondary to obstructive uropathy anemia and T/C blood dyscrasia.

5.  At the time of the Veteran's death, he was service-connected for a healed fracture of the left clavicle.

6.  The causes of the Veteran's death have not been shown to be etiologically related to any disease, injury, or event in service, or to service-connected disability.

6.  Entitlement to nonservice-connected death pension or to DIC compensation has not been established.
CONCLUSIONS OF LAW

1.  The unappealed April 2009 RO decision that denied the appellant's claim for claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2013).

2.  Since the unappealed April 2009 RO decision, new and material evidence sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (b) (2013).

3.  Entitlement to service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.312 (2013).

4.  Entitlement to special monthly pension or compensation based on the need for aid and attendance, or by reason of being housebound, is not warranted as a matter of law.  38 U.S.C.A. §§ 107(b), 1310, 1311, 1541(a); 38 C.F.R. §§ 3.351 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for a higher rate of nonservice-connected special monthly pension or DIC compensation based on the need for aid and attendance or by reason of being housebound, the Board notes that where "the law as mandated by statute, and not the evidence, is dispositive of [the] claim, the VCAA is not applicable."  See Mason v. Principi, 16 Vet.App. 129, 132 (2002).  The Board has denied the appellant's claim as a matter of law, as explained in more detail below.  Therefore, as the law and not the evidence is dispositive of the claim, compliance with the VCAA regarding this issue is moot.

With regard to the appellant's reopened claim for service connection for the cause of the Veteran's death, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that 38 U.S.C.A. § 5103(a) notice for dependency and indemnity compensation (DIC) cases (including claims for service connection for the cause of a veteran's death) generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held in Hupp that where a claimant submits a non-detailed DIC application, VA is not obligated to inform the claimant of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  See id.

In May 2013, the Board remanded the appellant's claim in part so that she could be provided with a VCAA notice letter compliant with Hupp.  Pursuant to the Board's remand directive, VA sent June 2013 and July 2013 VCAA notice letters to the appellant that substantially satisfy the notice requirements of the VCAA and Hupp.  The letters explained that evidence was required showing that a service-connected disability or an injury or disease that was incurred in or aggravated by service was the principal or contributory cause of the Veteran's death.  The letters also advised the appellant that the Veteran was service-connected for a fracture of the left clavicle at the time of his death, and of her and VA's respective responsibilities under the VCAA.  The appellant's claim was subsequently readjudicated by way of an October 2013 Supplemental Statement of the Case (SSOC), such that any issue as to the timeliness of the notices is harmless.  Thus, the Board finds that the notice requirements of VCAA and Hupp were satisfied, and that there was substantial compliance with the Board's remand directives.

Because service connection is denied herein, any questions as to the appropriate effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, all of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The appellant has not identified any outstanding records for VA to obtain.  The Board acknowledges that some of the Veteran's service treatment records are fire-related.  In that regard, the RO sent a March 2010 request to the National Personnel Records Center (NPRC) for the Veteran's service treatment records, in response to which an April 2010 response was received (including the enlistment examination report) reflecting that the Veteran's service treatment records were fire related.  The RO also explained to the appellant in the March 2010 VCAA notice letter that the Veteran's service records may have been destroyed in an NPRC fire, and explained that there may be alternate sources available for the records, and provided her with an NA Form 13055 for completion, which she did not return.  Therefore, the Board finds that any duty to assist in this regard has been satisfied.

Furthermore, the Board acknowledges that where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

With regard to the appellant's claim for service connection for the cause of the Veteran's death, VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An October 2013 VA medical opinion was obtained relating to the appellant's claim for service connection for the cause of the Veteran's death.  The examiner's report reflects that he reviewed the entire claims file, and provided a thorough rationale for his conclusions with regard to whether the Veteran's causes of death are related to his service-connected fracture of the left clavicle or are otherwise related to his active service.  Therefore, the Board finds that the October 2013 VA medical opinion is sufficient upon which to base a decision with regard to the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Cause of the Veteran's Death

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.  After a review of the evidence of record, the Board finds that new and material evidence has been received, and the claim is reopened.

By way of background, an April 2009 RO decision denied the appellant's claim for service connection for the cause of the Veteran's death on the basis that there was no evidence showing that the Veteran's causes of death were related to his active service.  

The appellant did not appeal the denial; therefore, the April 2009 RO decision became final.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 
New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In March 2010, the appellant filed a request to reopen her claim, which was denied by way of the April 2010 and August 2010 rating decisions appealed herein.

Since the final April 2009 rating decision, the appellant submitted in support of her claim an October 2013 medical opinion from Dr. C.P., in which Dr. C.P. opined, in short, that the Veteran's causes of death were caused by shock, loss of blood, and infection due to his fracture of the left clavicle in service.  Based on this "new" October 2013 private opinion of Dr. C.P. linking the Veteran's causes of death to his service-connected disability, the Board finds that new and material evidence has been received and, therefore, the claim is reopened.  The Board will now address the merits of the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In April 2007, the Veteran died.  The appellant is the Veteran's widow.  A marriage certificate reflects that the couple married in April 1950.

The death certificate shows that the immediate causes of death were cardiopulmonary arrest and acute renal failure on top of chronic renal insufficiency secondary to obstructive uropathy anemia, and the underlying or antecedent causes of death were anemia and T/C blood dyscrasia.

At the time of the Veteran's death, he was service-connected for a left clavicular fracture, which was assigned a noncompensable rating.  The Veteran's separation report service record, WD AGO Form 53, reflects that he served on active duty in the Philippine Scouts, Hq. and Hq. Co. 44th Inf. Regt. (PS), from July 1946 to February 1949.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013).

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c) (1).

"Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death. . . from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2013).

As noted above, the Veteran was service-connected for a fracture of the left clavicle relating to an in-service motor vehicle accident.  His service treatment records also reflect that he incurred contusions or abrasions of the scalp in the accident.  His records are silent, however, with regard to any cardiovascular or renal problems.

A November 2005 VA treatment record reflects diagnosed acute renal failure on top of chronic kidney disease probably secondary to obstructive uropathy secondary to emphysematous pyelonephritis urinary tract infection.

The Veteran's final hospitalization records dated in April 2007 from the Region I Medical Center in Dagupan City reflect diagnosed acute renal failure on top of chronic renal failure secondary to diabetic nephropathy, diabetes mellitus, and hyperkalemia secondary to anemia.

The appellant submitted an October 2013 private medical opinion from Dr. C.P.  He wrote that the Veteran was his town mate, a friend of his parents, and therefore a regular patient.  Dr. C.P. opined that the Veteran's service-connected fracture of the left clavicle, as well as fractures of his head and feet incurred in the same in-service accident, were the primary and contributory causes of the Veteran's death.  Dr. C.P. reasoned that the fractures caused "shock, loss of blood, and infection," and that left untreated, "shock" can reduce the blood supply and deprive vital organs and body tissues of oxygen and eventually result in failure.  He also reasoned that a severe blood infection from the injuries could have caused shock.

An October 2013 VA medical opinion reflects that the examiner reviewed the claims file, including the opinion of Dr. C.P., and opined that the cause of the Veteran's death was less likely than not related to his service-connected fracture of the left clavicle in service.  The examiner cited the fact that the Veteran's death certificate listed the causes of death as being cardiopulmonary arrest and acute renal failure on top of chronic renal insufficiency secondary to obstructive uropathy anemia, and the underlying or antecedent causes of death were anemia and T/C blood dyscrasia, and that the death certificate never made any mention of the Veteran's healed fracture of the left clavicle.  The examiner addressed the opinion of Dr. C.P., and explained that the Veteran's fracture of the clavicle is a very improbable cause or contributory factor to his death because it was old and healed, and even if (hypothetically) there had been a severe infection or osteomyelitis or severe communition, that could be excised and would be compatible with a prolonged, natural life.  Furthermore, the examiner explained that there is no scientific basis or evidence to support the rationale offered by Dr. C.P. in his medical opinion.  The VA examiner noted that in the history of orthopedic surgery, and in the field of medicine as a whole, there was never a case of a healed clavicle fracture causing, contributing, or leading to the demise or death of a patient.  The examiner noted that there was no record of any disability due to the Veteran's fracture of the left clavicle, which was typical of a healed clavicle fracture.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the causes of the Veteran's death are related to his service-connected fracture of the left clavicle or otherwise related to service.  While the Board acknowledges that there are two conflicting medical opinions of record, the Board ultimately finds the opinion of the October 2013 VA examiner to be by far more probative.  As noted above, the VA examiner explained that in the history of orthopedic surgery, and in the field of medicine as a whole, there was never a case of a healed clavicle fracture causing, contributing, or leading to the demise or death of a patient.  The Board finds this fact cited by the VA examiner to weigh very heavily against the probative value of the opinion of Dr. C.P.  Moreover, the Board emphasizes that the VA examiner opined that the Veteran's fracture of the clavicle was healed for seven decades, by contrast to the opinion of Dr. C.P. opining that shock and infection and ultimately organ failure resulted from the fracture almost  70 years later.  Insofar as Dr. C.P. cited fractures of the head and feet as well having caused or contributed to the Veteran's death, the Board notes that the Veteran's service treatment records do not reflect that he incurred any such fractures of the head or feet.  Therefore, the opinion of Dr. C.P. insofar as it relates the Veteran's death to alleged in-service head and foot fractures does not have any probative value.

The Board acknowledges the lay opinion of the appellant and her daughters to the effect that the Veteran's renal failure was caused by the in-service accident and injuries therefrom.  In that regard, the Board notes that the appellant and her daughters are not shown to have the medical experience, education, or training in order to be competent to render a medical opinion about the etiology of renal failure, a complex medical condition not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Therefore, the Board finds the competent opinion of the October 2013 VA examiner to be by far more probative.

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).

B.  Aid and Attendance or Housebound

The appellant also claims entitlement to a higher rate of DIC compensation or death pension for based on the need for aid and attendance, or by reason of being housebound.

The May 2013 Board decision (that remanded the claims decided herein) denied entitlement to nonservice-connected death pension benefits under 38 U.S.C.A. § 1541(a) because the Veteran's World War II service was in the Philippine Scouts, which is not qualifying service under 38 U.S.C.A. § 107(b).  Because the appellant is not entitled to nonservice-connected death pension, the Board concludes that entitlement to the higher rates of pension provided under 38 U.S.C.A. § 1541(d) and (e) based on certain surviving spouses' need for aid and attendance or being housebound must be denied as a matter of law.  

Similarly, because the appellant's claim for DIC compensation under 38 U.S.C.A. § 1310 based on service connection for the cause of the Veteran's death has been denied herein, entitlement to the higher rates of DIC compensation provided under 38 U.S.C.A. § 1311(c) or (d) based on the need for aid and attendance or being housebound must also be denied as a matter of law.  


ORDER

As new and material evidence has been received regarding the claim of service connection for the cause of the Veteran's death, the claim is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to special monthly pension or compensation based on the need for aid and attendance, or by reason of being housebound, is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


